 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    KENNETH PERKINS,                                 No. 1:18-cv-01654-DAD-SKO
 7                       Plaintiff,
                                                       ORDER RE INFORMAL DISCOVERY
 8           v.                                        DISPUTE CONFERENCE
 9    SILGAN CONTAINERS
      MANUFACTURING CORPORATION,
10
                         Defendant.
11

12

13
            Having considered the parties’ letter briefs regarding their informal discovery dispute and
14
     heard argument of counsel at the informal discovery dispute conference (“Discovery Conference”)
15
     held on November 14, 2019, for the reasons stated during the Discovery Conference, Plaintiff’s
16
     request is hereby GRANTED as set forth below.
17

18          Plaintiff’s Interrogatories 20 and 21 request the identities of other employees of Defendant

19   who were terminated from their employment and had, at the time of their termination, (1) been
20   approved for leave under the Family Medical Leave Act (“FMLA”) and (2) previously taken leave
21
     under the FMLA, respectively. The Court finds the requested information is relevant and Plaintiff
22
     has shown a compelling need for the information that outweighs the privacy concerns related to
23
     disclosure of the employees’ personal information. The Court further finds the entry of a stipulated
24

25   protective order, along with a notice procedure allowing the employees the opportunity to opt out

26   from having their information disclosed, adequately addresses Defendant’s privacy concerns.

27

28
 1            It is therefore ORDERED that:
 2            By no later than November 21, 2019, the parties shall file (1) a stipulated protective order
 3
     covering the information to be disclosed that complies with the requirements of Local Rule 141.1;
 4
     and (2) a stipulation setting forth (a) the parties’ proposed procedure to give notice to the affected
 5
     employees and give them an opportunity to opt out of having their information disclosed to
 6

 7   Plaintiff, and (b) proposed extensions of the non-expert discovery deadline and any other deadlines

 8   in the case, as necessary, supported by good cause.1

 9

10
     IT IS SO ORDERED.
11

12
     Dated:      November 15, 2019                                         /s/   Sheila K. Oberto                   .
                                                               UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
       As discussed with the parties during the informal discovery dispute conference, the stipulation for continuance of
     certain pretrial deadlines filed on November 14, 2019, (Doc. 18), is moot and the parties will be submitting new
28   proposed deadlines by November 21, 2019.
                                                               2
